DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-32, 34, 37-41, and 43-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hjertberg et al. (US 2015/0031843; cited in Applicant’s IDS).
Regarding Claims 30, 39-41, and 43-47, Hjertberg teaches a high pressure ethylene polymerization process in which an inhibitor is added to the reaction mixture or any of its components before the reaction mixture is fed to the reaction zone (p. 1, [0001]; p. 6, Claims 14-15).  The polymerization process involves radical polymerization under pressures usually above 100 MPa and at temperatures usually above 80°C.  The polymerization reaction is started by the use of a radical initiator such as a peroxide (p. 1, [0002]).  
The reaction may include one or more comonomers such as vinyl esters; alpha-olefins; (meth)acrylates (i.e. esters of unsaturated carboxylic acids); unsaturated 
The inhibitor is described as decreasing the rate of, or preventing, unwanted polymerization reactions (p. 1, [0008]) leading to stable reaction conditions resulting in more homogenous product properties (p. 1, [0011]).  This reads on stabilizing a radical copolymerization reaction as claimed.  
Hjertberg discloses embodiments in which the monomer mixture is not preheated before being fed to the reactor (p. 2, [0027]).  
Hjertberg’s inhibitors include phenolic group containing compounds such as DTBHQ (2,5-di-tert-butylhydroquinone); DTAHQ (2,5-di-tert-amylhydroquinone); and vitamin E (p. 3, [0064]).  Each of these compounds falls within the scope of the claimed Formula (I) as described in Claims 30 and 39-41, are identical to the compounds listed in Claims 43-45, and read on the compounds required by Claims 46 and 47. 
Regarding Claim 31, preferred comonomers include methyl (meth)acrylate, butyl acrylate, and ethyl acrylate (p. 5, [0091]).
Regarding Claim 32, Hjertberg does not expressly teach that the inhibitor is added to limit decomposition of ethylene.  Nevertheless, Hjertberg teaches the use of identical inhibitors during radical ethylene copolymerization of ethylene copolymerization with identical monomers at high pressure as discussed above.  Although not expressly recognized by Hjertberg, an identical process carried out with identical materials will inherently limit decomposition of ethylene as claimed.
Regarding Claim 34, the polymerization reactor is usually carried out in an autoclave (p. 2, [0018]).
Regarding Claim 37, the reaction may be carried out at pressures from 100 to 300 MPa (p. 2, [0019]).
Regarding Claim 38, a product obtained using Hjetberg’s process as applied to Claim 30 above reads on the claimed polymer.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hjertberg.
Regarding Claim 35, Hjertberg remains as applied to Claims 30s and 34 above.  Hjertberg indicates that the initiator may create the first radicals at temperatures of 80-150°C.  The polymerization reaction may be conducted at temperatures of 80-300°C (p. 2, [0019]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to add the initiator to the reaction mixture either at a temperature of 80-150°C because this is a suitable range at which radicals may initially form, or at a temperature of 80-300°C because this represents a suitable range at which to conduct the polymerization reaction.  Both of these ranges overlap the claimed range of below 100°C.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 42, Hjetberg teaches inhibitors having the general structure (I) shown at page 3, [0054].  The variables  R1-R5 may be H or a hydrocarbyl group containing a heteroatom (p. 3, [0056]-[0058]).  Suitable hydrocarbyl groups containing heteroatoms include no more than 30 carbon atoms (p. 3, [0062]).  Oxygen is preferably the only heteroatom present in such substituents.  Preferred oxygen-containing groups include ether groups (p. 3, [0063]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select hydrogen as the R1, R2, R3, and R5 substituent in Hjetberg’s structure (I) and an ether group containing no more than 30 carbon atoms as the R4 substituent, as these groups are expressly suggested as being suitable for inhibitors conforming to structure (I).  This group of compounds including a C1-C30 alkoxy radical at the R4 position encompasses the claimed sub-genus or group of species including a C1-C5 alkoxy radical at the R4 position.

Response to Arguments

Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Hjetberg teaches that mixtures of comonomers and inhibitors do not have to be pre-heated before entering the reaction zone, whereas the claimed method recites that there is no pre-heating step before the initiators are added.
Applicant’s attention is directed to page 2, [0027] of Hjetberg.  This paragraph discusses embodiments where no separate pre-heater is used, i.e. no pre-heating is carried out before adding a monomer mixture to a reaction zone.  The use of Hjetberg’s inhibitors in this particular embodiment is described as being useful because “premature polymerization prior to feeding the radical initiator to the reaction mixture can be avoided” (emphasis added).  It is evident that this paragraph of Hjetberg contemplates combining a monomer mixture and an inhibitor prior to introducing an initiator to the mixture.  Unlike the embodiment discussed in [0026], the embodiment of [0027] does not include any pre-heating upstream of the reactor.  Because no pre-heater is used, it is apparent that no pre-heating of the reaction mixture occurs either before or after introduction of the initiator.  Thus, Hjetberg reads on a method which does not include a preheating step prior to introduction of an initiator.
Applicant argues that Hjetberg requires polymerization at high temperatures to promote decomposition of the initiators into free radicals, thereby beginning and sustaining the reaction.  Applicant also points to Hjetberg’s examples as illustrating pre-heating of a comonomer mixture before introduction of initiators. 
The examples cited in Applicant’s arguments expressly exclude any free radical initiator (see p. 5, [0105]) and are not relevant to the embodiments discussed by Hjetberg at [0027].  
Applicant is correct in that Hjetberg requires polymerization at elevated temperatures.  The claims do not exclude polymerization reactions conducted at elevated temperatures.  Dependent Claim 35 allows for injecting initiators into the reaction mixture at temperatures up to 100°C.  After injection of the initiator, the instant specification describes the claimed copolymerization reaction as including an initiation step at temperatures of 100-200°C (specification at p. 24, lines 25-26).  The high pressure copolymerization itself is conducted at temperatures of 150-320°C (specification at p. 11, lines 31-33).  
Claim 30 only prohibits preheating prior to the introduction of an initiator.  The polymerization conditions in Hjetberg cited in Applicant’s arguments occur after the initiator has been added.  Hjertberg indicates that the initiator may create the first radicals at temperatures of 80-150°C.  The polymerization reaction may be conducted at temperatures of 80-300°C (p. 2, [0019]).  
As acknowledged by Hjetberg and as noted in Applicant’s remarks, the high temperature conditions serve to promote decomposition of the initiators.  While Hjetberg requires heating after adding an initiator to the reaction mixture, the reference clearly teaches embodiments where no preheating occurs before introduction of an initiator.  This falls within the scope of the claims as presently drafted.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762